Filed 3/2/22 P. v. Avila CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




    THE PEOPLE,                                                                                C093992

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62151717)

           v.

    ISABEL AVILA,

                    Defendant and Appellant.




         This appeal arises from the trial court’s denial of defendant Isabel Avila’s Penal
Code section 1001.36 postconviction request for mental health diversion.1 Appointed
counsel for defendant filed an opening brief setting forth the facts of the case and asking
this court to review the record to determine whether there are any arguable issues on
appeal. (People v. Wende (1979) 25 Cal.3d 436.) We will dismiss the appeal.




1   Further undesignated statutory references are to the Penal Code.

                                                             1
                                     I. BACKGROUND
          We quote from our unpublished opinion upholding defendant’s conviction in her
first appeal:
          “Defendant . . . stabbed her live-in boyfriend as he lay sleeping. She then turned
the knife on her boyfriend’s twin brother. A jury found defendant guilty of one count of
attempted murder, one count of corporal injury to a cohabitant, and one count of assault
with a deadly weapon−a knife. The jury found true allegations that the attempted murder
was willful, deliberate, and premediated and that defendant personally used a deadly
weapon and inflicted great bodily injury under circumstances involving domestic
violence. The trial court sentenced defendant to seven years to life plus eight years in
state prison.” (People v. Avila (Jun. 25, 2020, C087087) [nonpub. opn.].) After
defendant was convicted, section 1001.36 became effective, which created a pretrial
diversion program for certain defendants with mental health disorders. (Stats. 2018, ch.
34, § 24.) Following defendant’s appeal, this court conditionally reversed the judgment
and remanded for the trial court to hold a diversion eligibility hearing under section
1001.36. (Avila, supra, C087087.) In all other aspects, this court affirmed the judgment.
(Ibid.)
          On remand, the trial court conducted an eligibility hearing pursuant to defendant’s
section 1001.36 motion and reviewed briefs from the parties. In a written decision, the
trial court determined mental health diversion was not warranted, denied defendant’s
motion, and reinstated her convictions, holding that no further sentencing proceedings
were required.
          Defendant timely appealed.
                                       II. DISCUSSION
          We appointed counsel for defendant, who filed an opening brief that sets forth the
facts and procedural history of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,

                                                2
25 Cal.3d 436.) Defendant was advised by counsel of her right to file a supplemental
brief within 30 days from the date the opening brief was filed. More than 30 days have
elapsed, and while defendant purported to file a supplemental brief, she submitted only a
declaration attaching various documents as exhibits that are already part of our record on
appeal unaccompanied by any claim or request for review.
       Because defendant appeals from an order denying postconviction relief, she is not
entitled to our independent review of the record pursuant to Wende. (People v. Cole
(2020) 52 Cal.App.5th 1023, 1039, review granted Oct. 14, 2020, S264278; People v.
Figueras (2021) 61 Cal.App.5th 108, 112-113, review granted May 12, 2021, S267870
[agreeing with Cole]; People v. Serrano (2012) 211 Cal.App.4th 496, 503.) As her
counsel informed her, however, defendant was entitled to file a supplemental brief. (See
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 6; Cole, supra, at p. 1039;
Serrano, supra, at p. 503.) When, as here, a defendant does not raise any claims or
request any supplemental review, we may deem the appeal to be abandoned and dismiss
the appeal. (See Cole, supra, at p. 1039; Serrano, supra, at pp. 503-504.) While
defendant purported to file a supplemental brief, she submitted only a declaration with a
string of exhibits. Accordingly, we dismiss defendant’s appeal.




                                            3
                           III. DISPOSITION
The appeal is dismissed.


                                           /S/

                                      RENNER, J.



I concur:


/S/

DUARTE, J.




                                  4
MAURO, Acting P. J., Dissenting.


       Whether the protections afforded by People v. Wende (1979) 25 Cal.3d 436 and
the United States Supreme Court decision in Anders v. California (1967) 386 U.S. 738
[18 L.Ed.2d 493] apply to an appeal from an order denying a postconviction request for
mental health diversion remains an open question. The California Supreme Court has
not addressed the issue. The Anders/Wende procedures address appointed counsel’s
representation of an indigent criminal defendant in the first appeal as a matter of right and
courts have been reluctant to expand their application to other proceedings or appeals.
(See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L.Ed.2d 539]; Conservatorship of
Ben C. (2007) 40 Cal.4th 529; In re Sade C. (1996) 13 Cal.4th 952; People v. Dobson
(2008) 161 Cal.App.4th 1422; People v. Taylor (2008) 160 Cal.App.4th 304; People v.
Thurman (2007) 157 Cal.App.4th 36; Glen C. v. Superior Court (2000) 78 Cal.App.4th
570.) Nevertheless, in the absence of California Supreme Court authority to the contrary,
I would adhere to Wende in the present case where defendant attempted to provide
supplemental information to the court.



                                                         /S/
                                                  _________________________
                                                  MAURO, Acting P. J.




                                             1